 

Exhibit 10.2

FIRST AMENDMENT TO AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

This First Amendment to Amended and Restated Loan and Security Agreement (this
“Amendment”) dated as of February 28, 2006, is by and among MIDWEST GRAIN
PROCESSORS COOPERATIVE, an Iowa cooperative corporation, and MIDWEST GRAIN
PROCESSORS, LLC, a Delaware limited liability company (each a “Borrower” and
collectively, “Borrower”, as the context may require), the financial
institutions listed on the signature pages hereof and each other financial
institution that may hereafter become a party to the Loan Agreement in
accordance with the provisions of the Loan Agreement (collectively, the
“Lenders” and individually a “Lender”) and COBANK, ACB, a federally chartered
banking organization (“CoBank”), in its capacity as Agent for the Lenders and
for the Issuer ( in such capacity, the “Agent”).

RECITALS

The Borrower, the Lenders and the Agent are parties to an Amended and Restated
Loan and Security Agreement dated as of December 14, 2005 (as the same may be
amended, modified, supplemented, renewed or restated from time to time, the
“Loan Agreement”).

The Borrower has requested that the Lenders and the Agent (i) consent to the
Borrower’s termination of that certain Midwest Grain Processors Cooperative Dry
Distiller’s Grains and Wet Distiller’s Grains and Liquid Syrup Products
Marketing Agreement dated October 4, 2001, with Commodity Specialists Company
(the “CSC Marketing Agreement”), and (ii) make certain amendments to the Loan
Agreement.

The Lenders and the Agent are willing to grant the Borrower’s requests subject
to the terms and conditions of this Amendment.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

1.        Defined Terms. Capitalized terms used in this Amendment which are
defined in the Loan Agreement shall have the same meanings as defined therein,
unless otherwise defined herein. In addition, Section 1.1 of the Loan Agreement
is amended by adding or amending, as the case may be, the following definitions:

‘“DDGS’ means dry distillers grain solutions.”

‘“WDGS’ means wet distillers grain solutions.”

2.        Consent to Termination of the CSC Marketing Agreement. The Agent and
the Lenders hereby consent to the Borrower’s termination of the CSC Marketing
Agreement.



--------------------------------------------------------------------------------

 

3.        Latest Date for Final Term Loan Advance for the Iowa Project.
Section 2.1.3 of the Loan Agreement is hereby amended by deleting the date
“February 15, 2006” as it appears in the sixteenth line of Section 2.1.3 and by
substituting therefore the date “April 30, 2006”.

4.        Risk Management Policies.  Section 4.7 of the Loan Agreement is hereby
amended in its entirety to read as follows:

   “4.7 Risk Management Policies. The Borrower shall have provided the Agent
with copies of risk management policies and programs acceptable to the Agent in
its sole discretion regarding the procurement of corn and for ethanol, DDGS and
WDGS marketing. In the case of ethanol marketing, the Borrower shall have
provided the Agent with copies of marketing agreements pursuant to which the
Borrower shall have retained professional organizations experienced in the
marketing of ethanol acceptable to the Agent.”

5.        Risk Management Policies. Article 7 of the Loan Agreement is hereby
amended by adding the following new Section 7.15 immediately after existing
Section 7.14:

   “7.15 Risk Management Policies. The Borrower shall at all times maintain risk
management policies and programs acceptable to the Agent in its sole discretion
regarding the procurement of corn and for ethanol, DDGS and WDGS marketing. In
the case of ethanol marketing, the Borrower shall at all times maintain
marketing agreements in place pursuant to which the Borrower shall retain
professional organizations experienced in the marketing of ethanol acceptable to
the Agent. With respect to DDGS and WDGS marketing, the Borrower shall be
permitted to self-market DDGS and WDGS.”

6.        Construction Lending Protocol for Iowa Project. The Construction
Lending Protocol for Iowa Project attached as Exhibit 1C to the Loan Agreement
is hereby amended by replacing the definition of “Completion Date for the Iowa
Project” to read as follows:

   ‘“Completion Date for the Iowa Project’: April 30, 2006.”

7.        Account Debtors Not Subject to Limitations. The list of Account
Debtors not subject to Limitations on Exhibit 3A to the Loan Agreement is
amended to read as follows:

“Account Debtors Not Subject to Limitations

Commodity Specialists Company

Murex, NA

Archer Daniels Midland Company

Cargill, Inc.

ConAgra Foods, Inc.”

 

-2-



--------------------------------------------------------------------------------

 

8.        No Other Changes. Except as explicitly amended by this Amendment, all
of the terms and conditions of the Loan Agreement and Financing Agreements shall
remain in full force and effect.

9.        Conditions Precedent. This Amendment shall be effective when the Agent
shall have received an executed original hereof, duly executed by all of the
parties hereto.

10.      Representations and Warranties. The Borrower hereby represents and
warrants to the Agent and the Lenders as follows:

(a)       Each Borrower has all requisite power and authority to execute this
Amendment and to perform all of its obligations hereunder, and this Amendment
has been duly executed and delivered by each Borrower and constitutes the legal,
valid and binding obligations of each Borrower, enforceable in accordance with
its terms.

(b)       The execution, delivery and performance by each Borrower of this
Amendment has been duly authorized by all necessary action and does not
(i) require any authorization, consent or approval by any governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, (ii) violate any provision of any law, rule or regulation or of any
order, writ, injunction or decree presently in effect, having applicability to
such Borrower, or the organizational documents of such Borrower, or (iii) result
in a breach of or constitute a default under any indenture or loan or credit
agreement or any other agreement, lease or instrument to which such Borrower is
a party or by which it or its properties may be bound or affected.

(c)       All of the representations and warranties contained in Article 6 of
the Loan Agreement are correct on and as of the date hereof as though made on
and as of such date, except to the extent that such representations and
warranties relate solely to an earlier date.

11.      References.  All references in the Loan Agreement to “this Agreement”
shall be deemed to refer to the Loan Agreement as amended hereby; and any and
all references in any other Financing Agreement to the Loan Agreement shall be
deemed to refer to the Loan Agreement as amended hereby.

12.      No Other Waiver.  The execution of this Amendment and any documents
related hereto shall not be deemed to be a waiver of any Default or any Matured
Default under the Loan Agreement or breach, default or event of default under
any other Financing Agreement or other document held by the Agent or any Lender,
whether or not known to the Agent or any Lender and whether or not existing on
the date of this Amendment.

13.      Release.  Each Borrower hereby absolutely and unconditionally releases
and forever discharges the Agent and each of the Lender, and any and all
participants, parent corporations, subsidiary corporations, affiliated
corporations, insurers, indemnitors, successors and assigns thereof, together
with all of the present and former directors, officers, agents and employees of
any of the foregoing, from any and all claims, demands or causes of action of
any kind, nature or description, whether arising in law or equity or upon
contract or

 

-3-



--------------------------------------------------------------------------------

tort or under any state or federal law or otherwise, which each Borrower has
had, now has or has made claim to have against any such person for or by reason
of any act, omission, matter, cause or thing whatsoever arising from the
beginning of time to and including the date of this Amendment, whether such
claims, demands and causes of action are matured or unmatured or known or
unknown.

14.      Costs and Expenses.  The Borrower hereby reaffirms its agreement under
Section 10.4 of the Loan Agreement. Without limiting the generality of the
foregoing, the Borrower specifically agrees to pay all fees and disbursements of
counsel to the Agent for the services performed by such counsel in connection
with the preparation of this Amendment and the documents and instruments
incidental hereto.

15.      Miscellaneous.  This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original and all of which counterparts, taken together, shall constitute one and
the same instrument.

[Signature Page to Follow]

 

-4-



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

MIDWEST GRAIN PROCESSORS, LLC

By

 

/s/ Patrick W. Samuelson

Its

 

Chief Financial Officer

MIDWEST GRAIN PROCESSORS COOPERATIVE

By

 

/s/ Patrick W. Samuelson

Its

 

Chief Financial Officer

COBANK, ACB , as Agent and as a Lender

By

 

/s/ Teresa L. Fountain

Its

 

Assistant Corporate Secretary

FARM CREDIT SERVICES OF AMERICA, FLCA, as a Lender

By

 

/s/ Shane Frahm

Its

 

Vice President

METROPOLITAN LIFE INSURANCE COMPANY, as a Lender

By

 

/s/ Steven D. Craig

Its

 

Director

(Signature Page to First Amendment to Amended and Restated Loan Agreement)